DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LANDERS (5,635,911) in view of LIN (8,348,702).
As per the claims 1 and 10, LANDERS discloses a flexible, interruptible radial bus and method for producing said bus on which electronically addressable devices are mounted, comprising (an electrical network bus on which signal units (electronically addressable devices) are mounted; figure 1, column 5, lines 52-65): a bus including at least three conductor wires arranged in a radial pattern (a network bus including five conductors (conductor wires) arranged vertically (radial pattern); figure 1, column 5, line 52-column 6, line 60), wherein: at least one of the conductor wires is uninterrupted through the bus (the power, ground, information conductors uninterrupted through the network bus as shown in figure 1; figure 1, column 5, line 52-column 6, line 60); and at least one of the conductor wires is interrupted at a mounting location along the bus (a program line conductor is interrupted at connect points 7 and 40 (mounting location) along the network bus as shown in figure 1; figure 1, column 5, line 52-column 6, line 60). However, LANDERS fails to disclose the conductor wires are connected by a center stabilizer. LIN discloses the conductor wires are connected by a center stabilizer (the core wires (conductor wires) are connected through a wire stabilizer (center stabilizer); claim 1 of LIN). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the LANDERS invention to provide the conductor wires are connected by a center stabilizer, as taught by LIN, in order to provide stability and secure connection, making the bus efficient.  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of ELMORE (2009/0284435A1).
As per the claim 2, LANDERS in view of LIN disclose the bus of Claim 1. LANDERS discloses the radial pattern in which the at least three conductor wires are arranged (the vertical arrangement of the five conductors; figure 1, column 5, line 52-column 6, line 60). LANDERS
fails to disclose the conductor is substantially radially symmetrical. ELMORE discloses the conductor is substantially radially symmetrical (the conductor is radially symmetrical; claims 1, 2 of ELMORE). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the LANDERS invention to provide the conductor is substantially radially symmetrical, as taught by ELMORE, in order to provide an even distribution of signals along the path reducing transmission loss and invasion of noise.
Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831